Citation Nr: 1115373	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-30 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the reduction from 10 percent to a noncompensable rating for left knee instability was proper.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1973 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which implemented a rating reduction for the Veteran's left knee instability from 10 percent to a noncompensable rating, as proposed in an October 2005 rating decision.  

In an August 2007 substantive appeal, the Veteran appears raise a claim for an increased rating for her left knee disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.   


FINDINGS OF FACT

1.  The 10 percent rating for left knee instability had been in effect for more than five years at the time of the March 2006 rating decision that decreased the assigned rating to a noncompensable rating.

2.  The evidence at the time of the March 2006 rating decision implementing the rating reduction showed sustained improvement in the disability (no objective evidence of instability was found during two thorough examinations) and the reduction was in accordance with all applicable laws and regulations.



CONCLUSION OF LAW

The reduction of the rating for left knee instability from 10 percent to a noncompensable rating was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.321, 3.344, 4.1-4.7, 4.71, 4.71a, Diagnostic Code (DC) 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 73 Fed. Reg. 23,353 (Apr. 30, 2008).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court of Appeals for Veterans Claims (Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated, in part, the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran was provided with VCAA notice in a January 2002 letter.  This letter informed her of the evidence required to substantiate her claim for an increased rating for her left knee disability.  This letter informed her of what evidence VA would obtain, what evidence she was expected to provide, and of what assistance VA could provide in obtaining evidence.  This letter provided proper preadjudication notice in accordance with Pelegrini.

The January 2002 letter notified the Veteran that medical or lay evidence could be submitted to substantiate her claim for an increased rating and provided specific examples.  In a December 2005 letter, the RO notified that Veteran that it proposed to reduce the Veteran's rating for instability of the left knee from a 10 percent rating to a noncompensable rating, asked her to provide evidence showing why this change should not be made, and notified her that she was entitled to a pre-determination hearing.  She did not respond to this letter.  A May 2007 letter explained that such evidence should describe the manner in which the Veteran's disability has gotten worse based upon the author's knowledge and personal observations.  The May 2007 letter also notified the Veteran that she could submit statements from her employers.  The timing deficiency with regard to the May 2007 letter was cured by readjudication of the claim in a July 2007 statement of the case (SOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The July 2007 SOC provided notice with regard to the remaining elements outlined in Vazquez-Flores I and II, after the initial adjudication of the Veteran's claim.  The SOC put the Veteran on notice as to what was needed.  See Gallegos v. Peake, 22 Vet. App. 329 (2008) (holding that although notice under 38 C.F.R. § 3.304(f)(3) was required prior to adjudication of the claim, notice in the statement of the case was not prejudicial).  The Veteran has had a meaningful opportunity to participate in adjudicating the instant claim since the June 2007 SOC was issued.  She has provided additional evidence and argument in support of her claim and was provided an opportunity for a hearing.  The Veteran has not alleged any prejudice from this notice deficiency.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim(s). 38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to her claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of her claim.  The Veteran's service treatment records, her VA treatment records and various private treatment records have been associated with the record.  She has been afforded several VA orthopedic examinations and sufficient medical opinions have been obtained.  These examinations, along with the Veteran's statements and treatment records, are sufficient for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran has indicated that she does not agree with the noncompensable rating assigned for her left knee instability, she had not alleged that this condition had worsened since the last examination provide prior to the reduction.  In addition, the Veteran has not completed the appropriate authorization form to allow VA to obtain additional private treatment records.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).    

As neither the Veteran nor her representative have indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's claim.

Rating Reduction Criteria

Prior to reducing a veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2010); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  That regulation provides that rating agencies will handle cases affected by a change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more).  

Under 38 C.F.R. § 3.344(a) and (b):

      (a) Examination reports indicating improvement.  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension. It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bedside examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Ratings on account of diseases which become comparatively symptom free (findings absent) after prolonged rest, e.g. residuals of phlebitis, arteriosclerotic heart disease, etc., will not be reduced on examinations reflecting the results of bed rest.  Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  When syphilis of the central nervous system or alcoholic deterioration is diagnosed following a long prior history of psychosis, psychoneurosis, epilepsy, or the like, it is rarely possible to exclude persistence, in masked form, of the preceding innocently acquired manifestations.  Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibly a disease entity independent of the service-connected disability.  When the new diagnosis reflects mental deficiency or personality disorder only, the possibility of only temporary remission of a super-imposed psychiatric disease will be borne in mind.

(b) Doubtful cases.  If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination _____ months from this date, § 3.344."  The rating agency will determine on the basis of the facts in each individual case whether 18, 24 or 30 months will be allowed to elapse before the reexamination will be made.  

38 C.F.R. § 3.344 (a), (b).

The provisions of 38 C.F.R. § 3.344(c) stated that the provisions of paragraphs (a) and (b) of this section apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.

Knee impairment with recurrent subluxation (partial dislocation) or lateral instability warrants a 10 percent rating if it is slight, a 20 percent rating if it is moderate, or a maximum 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257.

Left Knee Instability Reduction

The rating reduction for the Veteran's left knee instability was proposed by an October 2005 rating decision and notice complying with the requirements of 38 C.F.R. § 3.105(e) was provided to the Veteran in December 2005.  Following no response from the Veteran, the reduction was implemented in a March 2006 rating decision, effective June 1, 2006.  These decisions met the requirements of 38 C.F.R. § 3.105(e).

Here, the 10 percent rating for left knee instability was assigned in a November 2002 rating decision, which granted a separate rating for instability, effective August 11, 2000.  A separate 10 percent rating based upon arthritis and limitation of left knee motion also had been in effect since August 11, 2000.  See  38 C.F.R. § 4.712a, DC 5003 (2010).  Since the reduction to a noncompensable rating was effective June 1, 2006, the 10 percent rating was in effect for more than five years and, since the Veteran's combined disability rating would be reduced from 50 percent to 40 percent, the provisions of 38 C.F.R. §§ 3.105(e) and 3.344(a) and(b) applied.  

In this case, the requirements of 38 C.F.R. § 3.105(e) were properly carried out by the RO.  In an October 2005 rating decision and the December 2005 predetermination letter, the RO notified the Veteran of the proposed rating reduction and instructed the Veteran to submit within 60 days any additional evidence to show that her rating should not be reduced and to ask for a hearing.  She did not respond.  The RO took final action to reduce the disability rating in a March 2006 rating decision.  The RO informed the Veteran of this decision by letter dated March 14, 2006.

The November 2002 rating decision that assigned a separate 10 percent rating for left knee instability was premised on a September 2002 VA examination.  That examination contained the Veteran's subjective complaints of knee instability and objective physical findings of a positive anterior drawer sign.

The rating reduction was based on VA orthopedic examinations conducted in December 2003 and October 2005 as well as a review of VA treatment records.  The VA examinations noted the Veteran's subjective complaints of left knee instability and reviewed her pertinent history.  On physical examination, the examiners found no objective evidence of left knee instability.  The VA treatment records also contain essentially no findings of left knee instability.

The September 2003 and October 2005 VA examinations and the treatment records demonstrated sustained improvement in the Veteran's left knee disability.  Whereas left knee instability had been previously shown, there was currently little, if any, objective evidence continued instability over a prolonged period.  There was no evidence that the Veteran was seen for left knee instability during VA outpatient visits.  The evidence indicates that the improvement occurred under the ordinary conditions of life.  The Veteran did not report any significant changes in her activity level or lifestyle since the September 2002 examination.  In addition, the Board notes that objective evidence of left knee instability was not found in a subsequent June 2007 VA orthopedic examination.

While neither the September 2002 nor the December 2003 VA examiners had been able to conduct a review of the Veteran's claims file, the October 2005 VA examiner did note such a review.  The length and level of detail provided in these examination reports were comparable and all three examinations were conducted by a physician.  Hence the December 2003 and October 2005 examinations are at least as full and complete as the September 2002 examination that served as the basis for the prior compensable rating for instability.  The subsequent examinations also contained a discussion of the Veteran's occupational functioning.

The rating decision and SOC show that the RO considered the provisions of 38 C.F.R. § 3.344 and discussed whether the record showed sustained improvement.  Accordingly, the Board must conclude that the record demonstrated sustained improvement in the left knee instability disability and that the reduction was in accordance with law and was proper.

Extraschedular Rating

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board has considered whether the case should be referred to the Director of VA's Compensation and Pension Service for consideration of an extraschedular rating. T he threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Id.

Comparing the Veteran's disability level and symptomatology during the appeal period, the degree of disability is contemplated by the rating schedule is encompassed by the assigned noncompensable schedular rating for instability in the absence of objective evidence of instability and, therefore, it is adequate and no referral to the RO for referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes that the Veteran wears a knee brace because of pain, which is already considered under the separate 10 percent rating provided under DC 5003 for arthritis with limitation of motion and pain. 

This being the case, the claim must be denied because the preponderance of the evidence is unfavorable.

Finally, as the Veteran is employed as a nurse, remand or referral of a total disability rating based on individual unemployability is not necessary under the Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).





(CONTINUED ON THE NEXT PAGE)

ORDER

The reduction in the rating for left knee instability to noncompensable was proper, and restoration of the 10 percent rating is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


